

AMENDMENT NO. 2 TO EXECUTIVE SALARY CONTINUATIONAGREEMENT FOR
ROGER L. CHRISTENSEN
 
This Amendment No. 2 to Executive Salary Continuation Agreement (“Amendment No.
2”) is effective as of this 1st day of May, 2008 by and between Columbia River
Bank, a state chartered commercial bank located in The Dalles, Oregon (the
“Bank”) and Roger L. Christensen (the “Executive”).
 
RECITALS
 
Whereas, Executive is an employee of the Bank,
 
Whereas, Executive and Bank are parties to an Executive Salary Continuation
Agreement effective on and as of December 1, 2006 (“Agreement”), as amended,
 
Whereas, Executive and the Bank wish to specify in writing the terms and
conditions of an additional amendment to the Agreement,
 
Now, therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Bank agree:
 
  1. Amendment. The following new Section 2.4.1 is hereby added to and shall
become part of the Agreement:
  “2.4.1 Severance Payment. If Executive’s employment is terminated by Executive
with cause, or by Bank, or by Columbia Bancorp, without cause, Executive shall
be entitled to receive the same benefit as Executive would receive upon a Change
of Control Termination under the terms of this Agreement, including without
limitation Section 2.6 and Schedule (A) (Change of Control Column). As used
herein, “cause” shall include Bank’s failure or refusal to comply with the terms
of this Agreement.”
2  Additional Terms. Except as modified by this Amendment No. 2, each and every
term of the Agreement, as amended prior to the date hereof, is unchanged and
remains in full force and effect. The effective date of this Amendment No. 2 is
May 1, 2008. All capitalized terms used herein shall have the same meanings as
in the Agreement.


IN WITNESS OF THE ABOVE, the Bank and the Executive have signed this Amendment
No. 2 on this ______ day of _____________, 2008.
 
Executive: Columbia River Bank
 
 
By
 

 
Roger L. Christensen Title _________________________________
 
Page 1 AMENDMENT NO. 2 TO EXECUTIVE SALARY CONTINUATION AGREEMENT FOR ROGER L.
CHRISTENSEN (2008)
 
 
 

--------------------------------------------------------------------------------

 